Citation Nr: 1538917	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  12-29 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1979 to August 1980 with subsequent reserve service.  This case comes before the Board of Veterans Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran submitted an October 2012 Substantive Appeal and requested a video conference hearing before the Board.  The Veteran withdrew her hearing request in February 2015, thus the Board may proceed with review of the claims.  38 C.F.R. § 20.704(d) (2015).

This appeal was processed using the Virtual Benefits Management System (VBMS).  The Virtual VA electronic claims file contains duplicate copies of evidence already associated with VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is needed in this case to obtain an additional VA examination and medical opinion.  Pursuant to the claim on appeal, the Veteran was afforded VA examinations in 2013 for her service-connected lumbar intervertebral disc syndrome and service-connected sciatic and peroneal nerve disability of the right lower extremity.  While these examinations for the back and peripheral nerves documented the Veteran's current diagnoses and that she is confined to a wheelchair, no opinion was provided with regard to whether the Veteran has loss or loss of use of one lower extremity together with residuals of an organic disease or injury that precludes locomotion without the aid of her wheelchair.  Such information is needed to adequately adjudicate this appeal.  See 38 U.S.C.A. § 2101(a)(2)(C) (West 2014); 38 C.F.R. § 3.809(b) (2015).  Additionally, it appears that relevant VA treatment records addressing these issues are not associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding, relevant VA medical records, to include records dated since December 2009.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

2.  After any additional records are associated with the claims file, schedule the Veteran for the appropriate VA examination to assist in determining how the Veteran's service-connected disabilities, affect her locomotion.  Sufficient evaluations should be scheduled to evaluate the Veteran's symptomatology.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

After reviewing the file and examining the Veteran, the examiner should provide an opinion to the following question:

Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected lumbar spine disability with bowel dysfunction, bladder dysfunction, and sciatic and peroneal nerve disability, result in the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair? 

In this context, "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the requested information cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.  

3.  Review the VA medical opinion to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs.

5.  When the development has been completed, the issue on appeal should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case must be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

